Citation Nr: 1401435	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a broken right hand, to include the thumb or a finger.

2.  Entitlement to service connection for residuals of a left shoulder sprain/strain.

3.  Entitlement to an evaluation in excess of 10 percent for right eye disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disorder, and, if so, whether the claim may be granted on the merits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from September 1983 to July 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the Veteran's claims file was transferred to the Jackson, Mississippi, RO during the pendency of the appeal.
 
The veteran requested a hearing before the Board by videoconference.  The requested hearing was conducted by the undersigned Veterans Law Judge in February 2013. 

The veteran submitted additional evidence pertinent to the appeal following the February 2013 videoconference, including VA treatment records dated through January 2013.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The appellant provided a written waiver of review by the agency of original jurisdiction, through his representative.  Appellate review may proceed. 

The reopened claim for service connection for a left eye disorder and the claim for a rating in excess of 10 percent for right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran incurred several injuries to the right hand in service, there is no post-service evidence of a complaint about the right hand until the 2013 Videoconference hearing before the Board.  

2.  Although the Veteran was treated for a left shoulder injury in service in 1985, there is no post-service evidence of any left shoulder complaint until the Veteran submitted the 2007 claim on appeal.  

3.  The Veteran has provided new and material evidence regarding the possible etiologies of left eye vision impairment which must be reconciled with the evidence already of record.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a fracture or injury of the right hand, to include residuals of an injury to a thumb or a fracture of a finger, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for entitlement to service connection for residuals of a strain/sprain, left shoulder, to include a bruise of the glenoid fossa, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  New and material evidence has been received to reopen the claim of service connection for a left eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the Veteran's claims, the Board will address VA's duties to notify and assist the Veteran.  VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Since the claim for service connection for a left eye disorder is reopened in the decision below, and remanded for further adjudication, no further discussion about the notice requirements applicable to a request to reopen a claim is required.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran was notified via letter dated in December 2007 of the criteria for establishing service connection.  The letter advised the Veteran of the evidence required to substantiate the claims and advised him of his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter addressed all notice elements and predated the initial adjudication of the August 2007 claim.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  No further action is required for VA to meet its duty to notify the Veteran as to the substantiation of his claims.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are associated with the claims files.  All records identified by the Veteran as relevant have been obtained.  All VA treatment records considered by the RO or which have been submitted by the Veteran with waiver of review have been considered by the Board, including on review of the Veteran's electronic (Virtual VA and VBMS) records.  

If the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, VA has a duty to provide examination.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  Credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation can also establish nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons explained in more detail below, the Board finds that the Veteran's lay reports of chronic left shoulder or hand pain after he submitted the claim on appeal are not credible lay evidence to establish nexus.

No examination has been provided with respect to the claims for service connection for residuals of an injury to the right hand or left shoulder.  In his February 2013 Videoconference hearing before the Board, the Veteran indicated he underwent MRI examination of the left shoulder in about 2007, and that he had been treated for a disorder of the right hand by VA.  The record was held open for 60 days following the February 2013 hearing before the Board so that the Veteran could obtain and submit an MRI of the left shoulder and records of VA treatment of the right hand, among other evidence.  The Veteran submitted additional VA treatment records, but did not submit the report of an MRI of the left shoulder, nor did he identify the provider who ordered the MRI or a facility which might have records of a 2007 MRI of the left shoulder, and he did not submit VA treatment records relevant to a disorder of the right hand.  No further attempt to obtain an MRI of the left shoulder or VA records of the right hand is required.   

VA treatment records throughout the course of this appeal demonstrate that the Veteran reported left shoulder pain beginning in 2008, shortly after he submitted the claims on appeal, but there is no record that the Veteran sought VA or private evaluation of the left shoulder or right hand prior to that claim.  There is no evidence that any provider has assigned a diagnosis of arthritis of the left shoulder or of the right hand or any digit thereof.  

The record establishes that the Veteran incurred neck and back injuries at work in 1990 and 1991, that he underwent some type of "neck surgery" in about 1990, and had surgical treatment to the "back" in about 2000, due to on-the-job injuries.  The Veteran worked as a plumber, carpenter, forklift driver, and in other manual or skilled labor jobs for many years after his service.  It appears that the Veteran's treatment for his employment-related injuries, as well as his general health care, was at non-VA facilities.  The Veteran has not provided any details of his surgical care for neck or back injuries in 1990, 1991, or 2000, nor has the Veteran identified the providers or the facilities at which he was treated.  

It is clear that the Veteran has suffered significant post-service work-related injuries to the neck, an area anatomically close to the left shoulder injury for which the Veteran seeks service connection, but the Veteran has not authorized VA to obtain or review the records of treatment of neck injuries.  No evidence associated with the claims file discloses treatment of any residual of an injury to the left shoulder, right hand, thumb, or a finger during the period from 1988 to 2008, nor has the Veteran identified any such evidence.  It is clear that the Veteran performed post-service employment requiring significant use of the left shoulder and right hand, but he has not authorized VA to obtain potentially-relevant employment records. 

Any statement during the VA examination about the onset or origin of chronic left shoulder pain or right hand pain could be rejected by VA, even if the provider who conducted the VA examination accepted the Veteran's statements about chronicity and continuity of symptoms following service and assigned a diagnosis of current disability.  Even if an examiner determined, based on the Veteran's lay report, that the Veteran now had a left shoulder or hand disorder which the Veteran had experienced intermittently since service, the Board could reject the lay report.  There is no duty to afford the Veteran an examination or to Remand either claim to obtain VA examination.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the February 2013 hearing before the Board, the Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims for service connection, including the Veteran's contention that he has a left shoulder or right hand disability which was first manifested in service.  The hearing chairman (the undersigned) clearly discussed with the Veteran and the Veteran's representative the evidence that was missing and what types of evidence might substantiate the claims.  Additional evidence was submitted.  Each duty to the Veteran outlined in Bryant was met during the 2013 Board hearing.  

VA has fulfilled its duties to notify and to assist the claimant in the evidentiary development of his claim.  Neither the Veteran nor his representative has indicated that they have any additional evidence or arguments to submit in support of the claims addressed on the merits below.  The record reveals no prejudice that would warrant a remand, and the Veteran's procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that no additional notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Adjudication of the merits of the appeal may proceed.
Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.309.  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The evidence necessary to establish service connection must include also include evidence of in-service incurrence or aggravation of a disease or injury and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  38 C.F.R. § 303(a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  

For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, certain chronic diseases that manifest to a degree of 10 percent or more in a specified period of time will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a).  

Neither residuals of a fracture nor a sprain or strain of a joint is among the diseases defined as chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection based on manifestations within a presumptive period or based on continuity of symptomatology is not applicable to those claims.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).  In contrast, arthritis is a disease listed at 38 C.F.R. § 3.309(a).  

Service connection may also be granted when a disorder is secondary to or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran does not contend that claimed left shoulder injury residuals or residuals of a fracture, right hand, is secondary to or aggravated by any service-connected disability, nor does the evidence so suggest.  In the absence of an allegation of such causal relationship or evidence that such causal relationship is possible, no further discussion of the theory of secondary service connection is required.  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

Right hand and left shoulder injury residuals

The Veteran's service treatment records disclose that the Veteran complained of a swollen right thumb in August 1984.  He reported that he sustained an injury to the right hand while playing softball.  There was edema at the base of the thumb.  Radiologic examination disclosed no fracture.  In November 1985, the Veteran sought evaluation of his left shoulder.  Radiology examination disclosed no fracture.  A diagnosis of bruising of the glenoid fossa was assigned.  The Veteran's January 1986 periodic examination reflects that the Veteran had a left shoulder strain in November 1985.  

In April 1987 and in July 1987, the Veteran sought medical evaluation for pain in the right hand.  Radiologic examination in April 1987 was interpreted as disclosing no abnormality.  The July 1987 x-ray disclosed a "[p]eculiar radiolucency in the proximal end of the proximal phalanx of the little finger."  The provider who treated the Veteran after that x-ray report was issued advised the Veteran that there was no fracture.  Thus, although July 1987 radiologic examination disclosed a possible fracture of the proximal phalanx of the little finger, the record does not establish that a fracture of the little finger was confirmed.  

There is no record that the Veteran was treated for any complaint or impairment of the left shoulder, right hand, right thumb, or right little finger after the initial treatment of each reported injury.  No history, complaint, diagnosis, or treatment of a joint injury, left shoulder, or right hand injury was noted in the available records or summary of the Veteran's February 1988 through March 1988 hospitalization.  However, the records of that hospitalization do not included a detailed history or physical examination other than of the eyes, so the lack of such notation is neither favorable nor unfavorable to the claim.  

No complaint about the left shoulder or right hand was noted by the Veteran on the portion of the history he completed for post-service VA examination in December 1988.  The Veteran's musculoskeletal system and extremities were described as normal.  At the 1988 VA examination, the Veteran reported working in a shipyard as a "tacker."  

At a 1998 VA examination, the Veteran reported past work as a plumber and work at that time as a forklift operator.  In May 1999, the Veteran reported that he was working as a plumber.  In 2002, the Veteran reported that he was not working since he sustained a back injury at work three years before.  

In August 2007, the Veteran submitted claims for service connection for residuals of left shoulder and right hand injuries.  

In January 2008, the Veteran reported for initial VA evaluation to establish care.  The Veteran reported that he sustained a back injury at work in 2000, and eventually had surgery on the lumbar and thoracic spines.  He reported that he was taking Valium for control of back pain.  He reported a ruptured cervical disk requiring surgery in about 1990.  He reported working as a plumber and carpenter for many years.  The Veteran reported having fractured his right hand in 1987; however, there is no notation that he reported continuing right hand, thumb, or finger pain.  The Veteran did report having left shoulder pain "since 1982" when he injured it in service.  However, the provider did not assign a diagnosis of a left shoulder or right hand disorder.

This evidence establishes that the Veteran required medical care after service on several occasions, and that he was receiving treatment regular medical care prior to establishing VA care in January 2008, as he required medications which were not available over-the-counter.  However, the Veteran has not identified or submitted records from any provider who treated him for a left shoulder or right hand disorder during the period from his December 1988 VA examination to the time of submission of the August 2007 claim.  

The Veteran reported, at the time of May 2008 VA eye examination, that his usual work was as a plumber and that he was currently employed.  Consistent with prior reports, the Veteran again reported that he had incurred neck and back injuries at work in 1990 and 1991.  In addition, he reported surgical treatment of the back in 2009, also due to an on-the-job injury.  

The RO scheduled the Veteran for VA examination of the left shoulder, to be conducted in September 2008.  The Veteran failed to appear for the examination.  In his January 2010 substantive appeal, the Veteran requested that he be afforded new VA examinations related to all claims.  A VA examination related to the Veteran's eyes was scheduled in November 2010.  The Veteran cancelled that examination, and did not request rescheduling of any VA examination.

As noted above, the Veteran has not identified any provider or facility at which he was treated during the period from December 1988 through January 2008.  VA cannot obtain those records, since they have not been identified.  The Veteran submitted September 2012 records of private treatment by G.S., M.D.  Dr. G.S. noted that the Veteran had neck pain, back pain, tremors, numbness, a normal Finger-Nose-Finger test, and normal biceps and triceps reflex.  Since the examiner specifically made observations related to the use of the arms and hands, it would be expected that an abnormality of use of the left shoulder or the right hand would have been noted if present.  

At his February 2013 hearing before the Board, the Veteran testified that his right hand did not work "correctly."  Transcript (Tr.), February 2103 Videoconference hearing, at 8.  He testified that his right had had given him trouble ever since he hit it on a door during service.  Tr. at 7.  He could not recall when he first sought evaluation of his right hand after service.  He testified that he could not remember what the diagnosis for his current right hand disorder was, but noted that he had sought VA evaluation.  

The Veteran submitted records of VA outpatient treatment dated in January 2013.  Those records include no notation about a disorder of the right hand or left shoulder.  The records reflect that the Veteran underwent an MRI of the brain related to his service-connected eye disability.  The VA "Problem List," which includes 17 identified "problems" to be addressed during VA care, does not list a diagnosis which appears to be related to the right hand or the left shoulder.  

The record was held open for 60 days following the hearing before the Board, but the Veteran did not submit additional evidence regarding his right hand or left shoulder.  There is no specific medical evidence about the Veteran's right hand, right thumb, or right fingers in the post-service evidence from 1988 through 2007.  No VA examination report proximate to service reflects that the Veteran had a right hand disorder or any chronic disease, as defined for VA purposes at 38 C.F.R. § 3.309(a), related to the right hand or digit of the right hand.  

The Board has considered the Veteran's testimony at his hearing that he had "problems" with his right hand since service.  However, the Veteran was unable to recall when he was first treated for a "problem" with the right hand, nor was he able to recall the diagnosis assigned for the claimed residuals of the hand injury in service.  The Board notes that, although the Veteran testified that he had been treated by VA for the claimed disorder of the right hand, the Board is unable to find any notation of such treatment in the VA treatment records considered by the agency of original jurisdiction or submitted by the Veteran after the February 2013 Videoconference hearing.  

The VA treatment records do not support the Veteran's claim that he had continuing right hand pain after service, and are inconsistent with his testimony that he sought VA treatment for a right hand disorder.  The record of VA treatment in January 2008 reflect that the Veteran reported continuing left shoulder pain after service, but do not establish that a diagnosis of a left shoulder disorder has been assigned by any VA provider.  

The Veteran has not submitted or identified any post-service VA or private treatment record which supports his claim for service connection for residuals of an injury to the right hand.  The Veteran's inability to recall when he was treated for a right hand disorder or what diagnosis was assigned is inconsistent with his testimony that he had problems with his right hand since his in-service injury in 1987.  

While the service treatment records disclose that the Veteran injured his right hand, right thumb, and right little finger in service, there is no evidence, other than the Veteran's lay testimony, that he has current manifestations of an injury to the right hand incurred in service.  The Veteran's lay testimony that the current right hand and left shoulder disorders have been manifested since service is not consistent with the Veteran's post-service employment as a plumber, carpenter, and forklift driver.  

The Veteran's lay testimony that a current right hand disorder causes the right hand to fail to work "correctly," and has been present since service, is not credible.  As such this contention does not "indicate" that a current right hand disability "may be associated" with an injury incurred during the Veteran's military service.  The evidence of record is overwhelmingly again the claim.  There is no reasonable doubt.  The claims must be denied.  

The Veteran submitted records of VA outpatient treatment dated in January 2013.  Those records include no notation about a disorder of the right hand and do not list a diagnosis which appears to be related to the right hand in the problem list, which includes 17 identified "problems" to be addressed during VA care.  

The record was held open for 60 days following the hearing before the Board, but the Veteran did not submit additional evidence regarding his right hand.

There is no specific medical evidence about the Veteran's left shoulder, right hand, right thumb, or right fingers in the post-service evidence.  No VA examination report proximate to service reflects that the Veteran had a left shoulder or right hand disorder or any chronic disease, such as arthritis.  Because there is no medical evidence that a diagnosis of arthritis or other chronic disorder of the left shoulder or right hand, as defined for VA purposes at 38 C.F.R. § 3.309(a), has been assigned, the provisions regarding presumptive service connection do not assist the Veteran to establish that an injury in service "may" be related to a current disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has considered the Veteran's testimony at his hearing that he had "problems" with his right hand since service.  However, the Veteran was unable to recall when he was first treated for a "problem" with the right hand, nor was he able to recall the diagnosis assigned for the claimed residuals of the hand injury in service.  The Veteran's inability to recall when he was treated for a right hand disorder or what diagnosis was assigned is inconsistent with his testimony that he had problems with his right hand since his in-service injury in 1987 and undermines the credibility of those lay statements.  

The Board notes that, although the Veteran testified that he had been treated by VA for the claimed disorder of the right hand, the Board is unable to find any notation of such treatment in the VA treatment records, either those considered by the agency of original jurisdiction or those submitted by the Veteran after the February 2013 Videoconference hearing.  Thus, the VA treatment records, including those submitted by the Veteran do not support the Veteran's claim for service connection for a right hand disorder, and are, in fact, inconsistent with his testimony.  

Although the Veteran testified that he had an MRI of the left shoulder in about 2007, the Veteran did not submit or identify such records.  The VA treatment records in 2008 do not reference an MRI of the left shoulder or reference any diagnosis of a left shoulder disorder.  Thus, the VA treatment records do not support the Veteran's testimony that he complained about continuing left shoulder pain prior to submitting the claim for service connection now on appeal.  Each medical record associated with the claims file which includes a notation about left shoulder pain is dated after the Veteran submitted the claim at issue.  This fact reduces the persuasive value of the Veteran's lay report of left shoulder symptoms since service.  

While the service treatment records disclose that the Veteran injured his right hand, right thumb, and right little finger in service, there is no evidence, other than the Veteran's lay testimony, that he has current manifestations of an injury to the right hand incurred in service.  The Veteran's lay testimony that the claimed right hand and left shoulder disorder have been manifested since service is not consistent with the Veteran's post-service employment.  This fact reduces the persuasive value of the Veteran's lay report of symptoms since service.  

The Board emphasizes that the Veteran's lay testimony that a current right hand disorder causes the right hand to fail to work "correctly," and has been present since service, is not credible.  As such, this contention does not constitute credible lay evidence to "indicate" that a current right hand disorder "may be associated" with an injury incurred during the Veteran's military service.  Similarly, there is no credible lay evidence to "indicate" that a current left shoulder disorder "may be associated" with an injury incurred during the Veteran's military service.  The evidence of record is overwhelmingly again the claims.  There is no reasonable doubt.  The claims must be denied.  

Request to reopen claim for service connection for left eye disorder 

Service treatment records reflect that the Veteran was hospitalized for right eye vision impairment in February 1988.  He underwent diagnostic evaluation of loss of central vision in the right eye.  MRI scan of the brain disclosed no abnormality other than mild maxillary sinusitis.  No abnormality of the left eye was identified.  The April 1988 Medical Board Report Cover Sheet noted one diagnosis, right optic nerve infarction, possibly secondary to buried Drusen, right.  No vision impairment in the left eye was noted in the history for or report of post-service VA examination in December 1988.  The Veteran's left eye was described as normal in a December 1988 special ophthalmologic examination report.  

In this case, a claim for service connection for a left eye disorder was denied in 1998, on the basis that the claim was not well-grounded, since service treatment records disclosed no diagnosis of any left eye abnormality or disorder.  In August 2002, the Veteran submitted a request to reopen the claim, and the claim was considered on the merits and denied in December 2002, based on the report of September 2002 VA examination.  The examiner who conducted the 2002 VA examination stated that the Veteran had refractive error of the left eye, including presbyopia.  

The examiner who conducted the 2002 examination did not assign any other diagnosis for the Veteran's left eye impairment other than refractive error.  By law, service connection for refractive error, including presbyopia, is precluded.  38 C.F.R. § 3.30; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The examiner opined that the left eye presbyopia was not incurred as a result of the Veteran's service or any incident thereof, and could not be aggravated by the Veteran's service or by his service-connected right eye disability.  Thus, the claim was denied on the basis that service connection for a left eye disorder was precluded by law.

Following the February 2013 hearing before the Board, the Veteran submitted the report of a January 2013 VA evaluation.  The report of that evaluation states that the Veteran has bilateral optic (nerve) atrophy and ONH (optic nerve head) drusen, and that the Veteran possibly has hereditary optic neuropathy "and chloroquine precipitated insult" during service, among other diagnoses.  The assigned diagnoses for vision impairment of the left eye disorder are not limited to disorders for which service connection is precluded.  Since this evidence tends to establish a fact not established at the time of the prior denials of service connection, the additional facts obtained are both new and material, that is, relevant.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered, if the disallowance becomes final.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

Whether evidence is new and material depends on the basis for which the claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining the new and material requirements of 38 C.F.R. § 3.156(a)).  The Board finds that the Veteran in this case has met that threshold.  The claim is reopened.  However, further development of the medical evidence is required before the claim may be adjudicated, as set forth below.  


ORDER

The appeal for service connection for residuals of a right hand injury, to include a fracture of the right hand, right thumb, or right little finger, is denied.

The appeal for service connection for residuals of a left shoulder sprain/strain is denied.

The appeal to reopen a claim for service connection for a left eye disorder is granted, and the claim is reopened; the appeal is granted to this extent only. 


REMAND

The claim for service connection for a left eye disorder has been reopened, because additional diagnoses have been assigned for the Veteran's left eye vision impairments.  However, the medical evidence does not provide an opinion as to the likelihood that a current left eye disorder was incurred or aggravated during or as a result of the Veteran's service, or any incident thereof, or as a result of a service-connected disability.  Medical opinion addressing these theories of entitlement to service connection must be obtained.  

The Board further notes that the January 2013 eye evaluation discusses whether the Veteran has a hereditary left eye disorder.  In VAOPGCPREC 82-90, VA's General Counsel discussed under what circumstances, if any, service connection could be granted for disorders of congenital or developmental origin.  The discussion noted that congenital "defects" may be viewed differently than congenital "diseases."  

The Veteran has been granted a 10 percent evaluation for service-connected right eye disability.  The Veteran contends that his vision has worsened.  The medical evidence is consistent with that contention.  The Veteran must be afforded contemporaneous VA eye examination.  An increased rating based on the Veteran's field of vision must also be considered.  For VA rating purposes, visual field evaluation results must be recorded on a standard Goldman chart.  38 C.F.R. § 4.77 (2013).  No Goldman chart is currently associated with the record.  

The Board also notes that, under 38 C.F.R. § 3.383(a)(1), compensation could be payable for the combination of a service-connected right eye disability and a nonservice-connected left eye disorder, as if both disabilities were service-connected, if there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).  This determination cannot be made without review of a Goldman chart.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit or identify records of non-VA treatment of either eye.  All attempts to secure this evidence must be documented in the claims file.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file or electronic file all outstanding records of eye treatment since January 2013.  

3.  After any newly obtained records are associated with the claims file, schedule the Veteran for in-person VA eye examination to determine the severity of the service-connected right eye disability and to determine the etiology of any left eye disorder other than refractive error.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

All appropriate diagnostic testing should be performed to determine visual acuity and field of vision of both eyes (corrected and uncorrected).  A Goldman chart must be completed in conjunction with this examination and associated with the claims file in accordance with 38 C.F.R. § 4.77.

Concerning the issue of service connection for a left eye disability, the examiner should address the following questions:

a)  What is the nature of any diagnosed left eye disability(s), including impairment of vision?  In this regard, the examiner should consider whether the Veteran currently has a left eye disorder which pre-existed his service from 1983 to 1988, the examiner should state whether this disorder is a congenital/hereditary "disease" or congenital/hereditary "defect."  For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes whereas mental retardation is considered a congenital "defect." "defect" or a "disease."  

b)  If the examiner determines that the Veteran has a left eye disorder which is a congenital/hereditary "disease," the examiner should then render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the such left eye disorder was aggravated during active duty (i.e., manifested a chronic worsening or permanent increase in severity of the underlying disorder beyond the natural progression of such disease).

c)  If the examiner determines that the Veteran has a left eye disorder which is a congenital/hereditary "defect," the examiner should then render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) there resulted during service a superimposed disease or injury that persists today. 

d)  If there is a diagnosed left eye disorder that is not a congenital/hereditary "disease" or "defect," is it at least as likely as not that the Veteran currently has a left eye disorder that was incurred in service, the result of service, etiologically related to an incident of service (such as chloroquine exposure); or is it otherwise proximately due to or aggravated by a service-connected disability?    

The medical basis for all opinions expressed should be discussed for the record.  If the requested opinion cannot be provided without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   The examiner should state what additional evidence or information should be sought so that the opinion may be obtained.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address, and whether the Veteran was notified in a manner consistent with the medical evidence that he is legally blind.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


